Title: To George Washington from Pierre Marmie, 7 October 1789
From: Marmie, Pierre
To: Washington, George


          
            Sir
            Philadelphia October 7th 1789
          
          Early in the year 1784, the company I was connected with, and in whose behalf I have now the honor of adressing you, made purchase from Messrs Penn, late proprietaries of Pennsilvania, of that part of their mannor of Pittsburgh, which includes Fort Pitt, and the Whole of its appurtenances. our view was to Erect a distillery, and to make use of Such of the buildings, particularly the brick barracks built by the British, as with Some Small alterations, had been judged convenient for the purpose; In consequence whereof, we had the necessary materials transported from this city, early in the fall of the Same year, to forward our undertaking.
          By a law of the Commonwealth of Pennsilvania enacted in february 1780, in consequence of a recommendation of congress, all landed property, which the necessities of the war, had induced the officers of congress, to make use of, was directed to be Surrendered by them, to the owners of Such land, as Soon as peace Should take place; but in defiance of said law, under various pretences and in opposition to our repeated remonstrances on this Subject, the possession of the abovementioned property, is at this late day, witheld from us, though perhaps, it will be found of little or no use to the troops of the united States.
          As a post of defense, your Excellency who knows the ground, can best determine, whether it is any ways tenable against an Ennemy in force: as a place of communication and of deposit for military Stores, it may perhaps be of Some Service; but I beg leave to observe, that we did never refuse to lett the continent, have the use of Such parts of the fort & Buildings, as might be convenient for the public Service, even upon a very triffling consideration: the right of the Soil is what we contend for, and

to be masters of the disposal of the ground for Such purposes as may be most conducive to our advantage.
          The injury we have Sustained by this detention, is far beyond Description, but I Shall not trouble your Excellency with this consideration, as we Shall fully enter upon this Subject, before the persons, who will have to pronounce on the damages incurred, and the indemnity we deem ourselves entitled to: I Shall only entreat your Excellency to make Some enquiries on the Subject, and to give Such instructions to the Secretary at war, as being conducive to the public Wellfare, may not be injurious to us as individuals. I am with respect Your Excellency’s most Obedient and most humble Servant
          
            P. Marmie
          
        